Title: To Alexander Hamilton from James McHenry, 16 July 1799
From: McHenry, James
To: Hamilton, Alexander


Sir
War Department 16th. July 1799

I received this morning your letter of the 12th July instant on the subject of a modification of the invitations to supply rations for the troops of the United States on the Sea board.
You will recollect that the advertisement, calling for proposals for the year 1799, is dated the 21st March ulto., and that the time within which proposals may be received is limited to the 25th July instant. Altho’ I could have wished for your ideas sooner, it may not be too late to make some use of them. I shall attempt it. You will also by adverting to the copies of the Contracts with which you have been furnished for the supplies for the Troops, and my letter of instructions upon which these have or ought to have been founded, perceive, that the object you have in view for the ensuing year, has been substantially effected for the present year, in the articles which provide for a diminution of the price of the ration, as the issues at any one place shall be encreased.
There is nothing, you will also see, to prevent one or more persons from offering to supply for the whole troops within the United States, or the troops in any combination of the States.
Whatever may be the result of this measure I shall take respecting this subject, with those who have sent or may yet send in proposals before the 26th July, it need not delay any arrangements, which you contemplate, or any orders it may be necessary for me to issue relative to the Winter Quarters of the Troops especially as nothing has occured to me to induce an opinion that any change ought to be made in the places fixed on in my letter of instructions.
Should more eligible places have occured to you, I shall be obliged to you to mention them.
An answer to your letter of the 6th inst. is still delayed for want of a return which I expect from the Q M Genl.
I have the honor to be   Sir, your obedient Servant
James McHenry
Major General Alexander Hamilton

 